Exhibit 10.1

 

 

 

US$500,000,000

CREDIT AGREEMENT

dated as of

September 16, 2016,

among

DOVER CORPORATION,

The LENDERS Party Hereto,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

BANK OF AMERICA, N.A. and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agents,

JPMORGAN CHASE BANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I    DEFINITIONS   

SECTION 1.01. Definitions

     1   

SECTION 1.02. Accounting Terms and Determinations

     13   

SECTION 1.03. Classification of Loans and Borrowings

     13   

SECTION 1.04. Currency Translation

     13   

SECTION 1.05. Terms Generally

     13    ARTICLE II    The Credits   

SECTION 2.01. Commitments

     13   

SECTION 2.02. Loans and Borrowings

     14   

SECTION 2.03. Requests for Borrowings

     14   

SECTION 2.04. [Reserved]

     15   

SECTION 2.05. Funding of Borrowings

     15   

SECTION 2.06. Interest Elections

     15   

SECTION 2.07. Termination and Reduction of Commitments

     16   

SECTION 2.08. Repayment of Loans; Evidence of Debt

     16   

SECTION 2.09. Prepayment of Loans

     17   

SECTION 2.10. Fees

     17   

SECTION 2.11. Interest

     18   

SECTION 2.12. Alternate Rate of Interest

     18   

SECTION 2.13. Increased Costs

     19   

SECTION 2.14. Break Funding Payments

     20   

SECTION 2.15. Taxes

     20   

SECTION 2.16. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     23   

SECTION 2.17. Mitigation Obligations; Replacement of Lenders

     24   

SECTION 2.18. [Reserved]

     25   

SECTION 2.19. [Reserved]

     25   

SECTION 2.20. [Reserved]

     25   

SECTION 2.21. Illegality

     25    ARTICLE III    REPRESENTATIONS AND WARRANTIES   

SECTION 3.01. Corporate Existence and Power

     25   

SECTION 3.02. Corporate and Governmental Authorization; No Contravention

     25   

SECTION 3.03. Binding Effect

     25   

SECTION 3.04. Financial Information; No Material Adverse Change

     26   

SECTION 3.05. Litigation

     26   

SECTION 3.06. Compliance with ERISA

     26   

SECTION 3.07. Environmental Matters

     26   

SECTION 3.08. Taxes

     27   

SECTION 3.09. Subsidiaries

     27   

SECTION 3.10. Not an Investment Company

     27   

SECTION 3.11. Full Disclosure

     27   

 

i



--------------------------------------------------------------------------------

     Page  

SECTION 3.12. Federal Reserve Regulations

     27   

SECTION 3.13. Anti-Corruption Laws and Sanctions

     27    ARTICLE IV    CONDITIONS   

SECTION 4.01. Effectiveness

     28   

SECTION 4.02. Borrowing

     28    ARTICLE V    COVENANTS   

SECTION 5.01. Information

     29   

SECTION 5.02. Payment of Obligations

     31   

SECTION 5.03. Maintenance of Property; Insurance

     31   

SECTION 5.04. Conduct of Business and Maintenance of Existence

     31   

SECTION 5.05. Compliance with Laws

     31   

SECTION 5.06. Inspection of Property, Books and Records

     31   

SECTION 5.07. Interest Coverage Ratio

     31   

SECTION 5.08. Negative Pledge

     32   

SECTION 5.09. Consolidations, Mergers and Sales of Assets

     32   

SECTION 5.10. Use of Proceeds

     32    ARTICLE VI    EVENTS OF DEFAULT   

SECTION 6.01. Events of Default

     33   

SECTION 6.02. Notice of Default

     34    ARTICLE VII    THE AGENT   

SECTION 7.01. Appointment and Authorization

     35   

SECTION 7.02. Agent and Affiliates

     35   

SECTION 7.03. Action by Agent

     35   

SECTION 7.04. Consultation with Experts

     35   

SECTION 7.05. Liability of Agent

     35   

SECTION 7.06. Credit Decision

     36   

SECTION 7.07. Successor Agent

     36   

SECTION 7.08. Arrangers and Syndication Agents

     36    ARTICLE VIII    [Reserved]    ARTICLE IX    MISCELLANEOUS   

SECTION 9.01. Notices

     36   

SECTION 9.02. No Waivers

     37   

 

ii



--------------------------------------------------------------------------------

     Page  

SECTION 9.03. Expenses; Indemnification

     37   

SECTION 9.04. Amendments and Waivers

     38   

SECTION 9.05. Successors and Assigns

     39   

SECTION 9.06. Collateral

     42   

SECTION 9.07. Governing Law; Submission to Jurisdiction; Consent to Service of
Process

     42   

SECTION 9.08. Counterparts; Integration; Effectiveness

     42   

SECTION 9.09. WAIVER OF JURY TRIAL

     43   

SECTION 9.10. Conversion of Currencies

     43   

SECTION 9.11. Interest Rate Limitation

     43   

SECTION 9.12. USA Patriot Act

     43   

SECTION 9.13. Confidentiality

     43   

SECTION 9.14. No Fiduciary Relationship

     44   

SECTION 9.15. Headings

     44   

SECTION 9.16. Severability

     44   

SECTION 9.17. Non-Public Information

     44   

SECTION 9.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     45   

 

Schedule 2.01   -    Commitments Exhibit A   —    Form of Assignment and
Assumption Exhibit B   —    Form of Opinion of Counsel for the Company Exhibit C
  —    Form of Note Exhibit D-1   —    Form of US Tax Compliance Certificate for
Non-US Lenders that are not Partnerships for US Federal Income Tax Purposes
Exhibit D-2   —    Form of US Tax Compliance Certificate for Non-US Participants
that are not Partnerships for US Federal Income Tax Purposes Exhibit D-3   —   
Form of US Tax Compliance Certificate for Non-US Participants that are
Partnerships for US Federal Income Tax Purposes Exhibit D-4   —    Form of US
Tax Compliance Certificate for Non-US Lenders that are Partnerships for
US Federal Income Tax Purposes Exhibit E   —    Form of Notice of Borrowing

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of September 16, 2016 (this “Agreement”), among DOVER
CORPORATION, the LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as Agent.

The Company (such term, and each other capitalized term used and not otherwise
defined in these recitals having the meaning assigned to it in Article I) has
requested the Lenders to extend credit to enable the Company to borrow term
loans in an aggregate principal amount of up to US$500,000,000. The proceeds of
borrowings hereunder are to be used to provide a portion of the funds required
for the Wayne Acquisition or to repay other Indebtedness incurred to fund the
Wayne Acquisition.

The Lenders are willing to extend such credit to the Company on the terms and
subject to the conditions herein set forth.

Accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Definitions. The following terms, as used herein, have the
following meanings:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate per
annum determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest
Period, an interest rate per annum equal to the product of (i) the LIBO Rate for
US Dollars for such Interest Period multiplied by (ii) the Statutory Reserve
Rate.

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form supplied by the Agent and submitted to
the Agent (with a copy to the Company) duly completed by such Lender.

“Affiliate” means, at any time, with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified at such
time.

“Agent” means JPMCB in its capacity as administrative agent for the Lenders
hereunder, and its successors in such capacity. Unless the context requires
otherwise, the term “Agent” shall include any Affiliate of JPMCB through which
JPMCB shall perform any of its obligations in such capacity hereunder.

“Agreement” has the meaning specified in the preamble hereto.

“Agreement Currency” has the meaning set forth in Section 9.10(b).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate on such day (or if such
day is not a Business Day, the immediately preceding Business Day) for a deposit
in US Dollars with a maturity of one month plus 1%. For purposes of clause
(c) above, the Adjusted LIBO Rate on any day shall be based on the rate per
annum appearing on the applicable Reuters screen page (currently page LIBOR01)
displaying interest rates for US Dollar deposits

 

[Signature Page to Dover Credit Agreement]



--------------------------------------------------------------------------------

in the London interbank market (or, in the event such rate does not appear on a
page of the Reuters screen, on the appropriate page of such other information
service that publishes such rate as shall be selected by the Agent from time to
time in its reasonable discretion) at approximately 11:00 a.m., London time, on
such day for deposits in US Dollars with a maturity of one month. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate, as the
case may be.

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 and all other laws, rules, and regulations of any jurisdiction applicable
to the Company and its Subsidiaries concerning or relating to bribery, money
laundering or corruption.

“Applicable Creditor” has the meaning set forth in Section 9.10(b).

“Applicable Funding Account” means, as to the Company, the account that shall be
specified in a written notice signed by a Financial Officer of the Company and
delivered to and approved by the Agent.

“Applicable Rate” means, for any day, with respect to any LIBOR Loan, any ABR
Loan or the commitment fees payable hereunder, as the case may be, the
applicable rate per annum set forth below under the caption “LIBOR Spread”, “ABR
Spread”, or “Commitment Fee Rate”, as the case may be, based upon the ratings by
S&P and Moody’s, respectively, applicable on such date to the Index Debt:

 

Index Debt Ratings

   LIBOR Spread     ABR Spread     Commitment Fee
Rate  

Category 1

A2/A or higher

     0.750 %      0.000 %      0.070 % 

Category 2

A3/A-

     0.875 %      0.000 %      0.070 % 

Category 3

Baa1/BBB+ or lower

     1.000 %      0.000 %      0.070 % 

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 3; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings unless either rating is or is deemed to be in
Category 3, in which case the Applicable Rate shall be determined by reference
to Category 3 and (iii) if the ratings established or deemed to have been
established by Moody’s and S&P for the Index Debt shall be changed (other than
as a result of a change in the rating system of Moody’s or S&P), such change
shall be effective as of the date on which it is first announced by the
applicable rating agency. Each change in the Applicable Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change. If the
rating system of Moody’s or S&P shall change, or if either such rating agency
shall cease to be in the business of rating corporate debt obligations, the
Company and the Lenders shall negotiate in good faith to amend this definition
to reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

 

2



--------------------------------------------------------------------------------

“Arrangers” means JPMCB, Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Wells Fargo Securities, LLC, in their capacities as the joint lead arrangers and
joint bookrunners for the credit facility provided for herein.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 9.05, and accepted by the Agent, in the form of Exhibit A.

“Availability Period” means the period from and including the Effective Date to
but excluding the date of termination of the Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Board of Governors” shall mean the Board of Governors of the Federal Reserve
System of the United States.

“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of LIBOR Loans, as to which a single Interest Period
is in effect.

“Borrowing Minimum” shall mean US$10,000,000.

“Borrowing Multiple” shall mean US$1,000,000.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a LIBOR Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in deposits in US Dollars in the London interbank market.

“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date of this Agreement),
of Equity Interests representing more than 30% of either the aggregate ordinary
voting power or the aggregate equity value represented by the issued and
outstanding Equity Interests of the Company; or (b) during any period of 12
consecutive months after the Effective Date, a majority of the members of the
board of directors of the Company cease (other than by reason of death or
disability) to be composed of individuals (i) who were members of the board on
the first day of such period, (ii) whose election, appointment or nomination to
the board was approved by individuals referred to in cause (i) above
constituting at the time of such election or nomination at least a majority of
the board or (iii) whose election, appointment or nomination to the board was
approved by individuals referred to in clauses (i) and/or (ii) above
constituting at the time of such election or nomination at least a majority of
the board. For purposes of determining a majority of the members of the board of
directors, vacant seats shall not be included.

 

3



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any rule, regulation,
treaty or other law, (b) any change in any rule, regulation, treaty or other law
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority or (c) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.

“Charges” has the meaning set forth in Section 9.11.

“Commitments” means, with respect to each Lender, the commitment of such Lender
to make Loans pursuant to Section 2.01, as such commitment may be reduced from
time to time pursuant to Section 2.07 or assignments by or to such Lender
pursuant to Section 9.05. The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption pursuant to which
such Lender shall have assumed or acquired its Commitment, as the case may be.
The aggregate amount of the Commitments on the Effective Date is US$500,000,000.

“Company” means Dover Corporation, a Delaware corporation, its successors and
permitted assigns in accordance with Section 9.05.

“Company Revolving Credit Agreement” means the Five-Year Credit Agreement, dated
as of November 10, 2015, among the Company, certain Subsidiaries of the Company,
the lenders thereunder, JPMCB as administrative agent and the other parties
thereto.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Consolidated Net Interest Expense
for such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period, (iv) any
extraordinary non-cash charges for such period and (v) any non-cash charges for
such period related to plant closings or other restructurings of operations or
to the writedown of assets (excluding, for the avoidance of doubt, any additions
to bad debt reserves or bad debt expense and any such non-cash charge to the
extent it represents an accrual of or a reserve for cash expenditures in any
future period), and minus (b) without duplication and to the extent included in
determining such Consolidated Net Income, any extraordinary gains for such
period, all determined on a consolidated basis in accordance with GAAP.

“Consolidated Net Income” means, for any period, the net income or loss of the
Company and its Consolidated Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP (but excluding therefrom any portion
thereof attributable to any non-controlling interest in any Subsidiary);
provided that there shall be excluded (a) the income of any Subsidiary in which
any Person (other than the Company or any Subsidiary or any director holding
qualifying shares in compliance with applicable law) owns an Equity Interest,
except to the extent that the organizational documents and indentures,
agreements and other instruments binding upon such Subsidiary do not restrict
the ability of such Subsidiary to declare and pay dividends or other
distributions to the Company or any of the Subsidiaries in an amount at least
equal to such income, (b) the income or loss of any Person accrued prior to the
date it becomes a Subsidiary or is merged into or consolidated with the Company
or any Subsidiary or the date that such Person’s assets are acquired by the
Company or any Subsidiary and (c) without limiting anything in Section 1.02, the
net impact of cumulative changes to GAAP.

 

4



--------------------------------------------------------------------------------

“Consolidated Net Interest Expense” means for any period for which such amount
is being determined, total interest expense (including that properly
attributable to Capital Leases in accordance with GAAP and amortization of debt
discount and debt issuance costs) of the Company and its Consolidated
Subsidiaries on a consolidated basis in accordance with GAAP, including all
capitalized interest, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers’ acceptance financings and net
costs under interest rate protection agreements (including amortization of
discount) all as determined on a consolidated basis in accordance with GAAP,
minus the total interest income of the Company and its Consolidated Subsidiaries
for such period determined on a consolidated basis in accordance with GAAP.

“Consolidated Net Worth” means at any date the consolidated stockholders’ equity
of the Company and its Consolidated Subsidiaries determined as of such date.

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of the Company in its
consolidated financial statements if such statements were prepared as of such
date in accordance with GAAP.

“Control” means, for a specified Person, the possession, directly or indirectly
through one or more intermediaries, of the power to direct or cause the
direction of the management or policies of another Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling”,
“Controlled” and “Controls” have meanings correlative thereto.

“Debt” of any Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising in the ordinary course of business, (d) all
obligations of such Person as lessee under Capital Leases, (e) all
non-contingent obligations of such Person to reimburse any bank or other Person
in respect of amounts which, at such date, have been paid under a letter of
credit or similar instrument, (f) all Debt secured by a Lien on any asset of
such Person, whether or not such Debt is otherwise an obligation of such Person,
and (g) all Debt of others Guaranteed by such Person.

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clause (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions set forth in
Section 4.01 shall be satisfied or waived.

 

5



--------------------------------------------------------------------------------

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person), or the Company or any
Subsidiary.

“Environmental Laws” means any and all federal, state, local and foreign
governmental (whether executive, legislative or judicial) statutes, laws,
judicial decisions, regulations, ordinances, rules, judgments, orders, decrees,
plans, injunctions, permits, concessions, grants, franchises, licenses,
agreements and other governmental restrictions relating to the environment, the
effect of the environment or exposure to Hazardous Substances on human health or
to emissions, discharges or releases of pollutants, contaminants, Hazardous
Substances or wastes into the environment including, without limitation, ambient
air, surface water, ground water, or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, Hazardous Substances or
wastes or the clean-up or other remediation thereof.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

“ERISA Group” means the Company, any Consolidated Subsidiary and all members of
a controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Company or any
Consolidated Subsidiary, are treated as a single employer under Section 414(b)
or (c) of the Internal Revenue Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Events of Default” has the meaning set forth in Section 6.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, US Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment or under
any Loan Document pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Company under Section 2.17(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.15, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in such Loan or Commitment or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.15(f) and (d) any US Federal withholding Taxes imposed
under FATCA. For purposes of this definition, a Lender shall be deemed to have
acquired its interest in any Loan at the time it acquired the Commitment
pursuant to which it made such Loan.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code and any
intergovernmental agreement entered into in connection with the implementation
of the foregoing.

 

6



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if such rate shall be
less than zero, such rate shall be deemed to be zero for all purposes of this
Agreement.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, controller or assistant
treasurer of the such Person.

“Foreign Lender” means a Lender that is not a US Person.

“Funding Date” means the date as of which the Lenders shall have made the Loans
pursuant to Section 2.01.

“GAAP” means generally accepted accounting principles applied in the United
States.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt (whether
arising by virtue of partnership arrangements, by agreement to keep-well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (b) entered into for the purpose
of assuring in any other manner the obligee of such Debt of the payment thereof
or to protect such obligee against loss in respect thereof (in whole or in
part); provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
used as a verb has a corresponding meaning.

“Hazardous Substances” means any toxic, radioactive, caustic or otherwise
hazardous substance, including but not limited to petroleum, its derivatives and
by-products.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under any Loan Document and (b) to the extent not otherwise described in
clause (a) of this definition, Other Taxes.

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Interest Election Request” means a request by the Company to convert or
continue a Borrowing in accordance with Section 2.06.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any LIBOR Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period.

 

7



--------------------------------------------------------------------------------

“Interest Period” means, with respect to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Company may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.

“Interpolated Screen Rate” means, with respect to any LIBOR Borrowing for any
Interest Period, a rate per annum which results from interpolating on a linear
basis between (a) the applicable Screen Rate for the longest maturity for which
a Screen Rate is available that is shorter than such Interest Period and (b) the
applicable Screen Rate for the shortest maturity for which a Screen Rate is
available that is longer than such Interest Period, in each case as of the
Specified Time on the Quotation Day; provided that if such rate would be less
than zero, such rate shall be deemed to be zero.

“JPMCB” means JPMorgan Chase Bank, N.A.

“Judgment Currency” has the meaning set forth in Section 9.10(b).

“Lending Office” means, as to each Lender, its office located at its address set
forth in its Administrative Questionnaire (or identified in its Administrative
Questionnaire as its Lending Office) or such other office as such Lender may
hereafter designate as its Lending Office by notice to the Company and the
Agent.

“Lender” means each Person listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that shall have ceased to be a party hereto pursuant to
Section 9.05(c).

“LIBO Rate” means, with respect to any LIBOR Borrowing denominated in any
currency for any Interest Period, the applicable Screen Rate as of the Specified
Time on the Quotation Day.

“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate or the LIBO Rate.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge or
security interest, or any encumbrance or other type of preferential arrangement
that has the practical effect of creating a security interest, in respect of
such asset. For the purposes of this Agreement, the Company or any Subsidiary
shall be deemed to own subject to a Lien any asset which it has acquired or
holds subject to the interest of a vendor or lessor under any conditional sale
agreement, capital lease or other title retention agreement relating to such
asset.

“Loan” means a loan made by a Lender to the Company hereunder.

“Loan Documents” means this Agreement and each promissory note delivered
pursuant to this Agreement.

“Local Time” means New York City time.

 

8



--------------------------------------------------------------------------------

“Material Debt” means (other than any amounts owed hereunder) Debt of the
Company and/or one or more of its Subsidiaries, arising in one or more related
or unrelated transactions, in an aggregate principal amount that exceeds
US$150,000,000 or its equivalent in any other currency.

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of US$150,000,000.

“Material Subsidiary” means at any time any Subsidiary, except Subsidiaries that
would not meet the definition of a “significant subsidiary” contained as of the
date hereof in Regulation S-X of the Securities and Exchange Commission.

“Maturity Date” means the first anniversary of the Funding Date.

“Maximum Rate” has the meaning set forth in Section 9.11.

“MNPI” means material information concerning the Company and the Subsidiaries
and their securities that has not been disseminated in a manner making it
available to investors generally, within the meaning of Regulation FD under the
Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as
amended.

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which (i) any member of the ERISA Group is
then making or accruing an obligation to make contributions or (ii) at any time
within the preceding five plan years, any Person, which was at such time a
member of the ERISA Group, made contributions.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” shall mean the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Agent from a federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Notice of Borrowing” means a request by the Company for a Borrowing in
accordance with Section 2.03.

“Obligations” means (a) the principal of and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise and (b) all other
monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Company under this Agreement or any other
Loan Document.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan Document).

 

9



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.17).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by US-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Participant” has the meaning set forth in Section 9.05(b).

“Participant Register” has the meaning set forth in Section 9.05(b).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a Government Authority.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is sponsored, maintained, or contributed to, by any member of the
ERISA Group for employees of any member of the ERISA Group or (b) has at any
time within the preceding five years been sponsored, maintained, or contributed
to, by any Person which was at such time a member of the ERISA Group for
employees of any Person which was at such time a member of the ERISA Group.

“Platform” has the meaning set forth in Section 9.17(b).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Agent as its prime rate in effect at its principal office in New
York City. Each change in the Prime Rate shall be effective on the date such
change is publicly announced as being effective.

“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

“Quotation Day” means for any Interest Period, the day two Business Days prior
to the first day of such Interest Period.

“Recipient” means the Agent, any Lender or any combination thereof (as the
context requires).

“Register” has the meaning set forth in Section 9.05(c)(iv).

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.

 

10



--------------------------------------------------------------------------------

“Regulation T” means Regulation T of the Board of Governors, as in effect from
time to time.

“Regulation U” means Regulation U of the Board of Governors, as in effect from
time to time.

“Regulation X” means Regulation X of the Board of Governors, as in effect from
time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, employees and agents of any of the
foregoing.

“Required Lenders” means at any time Lenders having Loans and unused Commitments
representing more than 50% of the sum of the total Loans and unused Commitments
at such time.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Financial, Inc., and any successor to its rating agency business.

“Sanctioned Country” means, at any time, a country or territory that is itself
the subject or target of any Sanctions (at the date of this Agreement, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the US Department of the Treasury, the US Department of State,
the United Nations Security Council, the European Union, any European Union
member state or Her Majesty’s Treasury of the United Kingdom, (b) any Person
located, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any Person or Persons described in the foregoing clauses (a) or
(b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the US government,
including those administered by the Office of Foreign Assets Control of the US
Department of the Treasury or the US Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“Screen Rate” means, in respect of the LIBO Rate for any Interest Period, a rate
per annum equal to the London interbank offered rate as administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for deposits in US Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period as displayed on
the Reuters screen page that displays such rate (currently LIBOR01 or LIBOR02)
(or, in the event such rate does not appear on a page of the Reuters screen, on
the appropriate page of such other information service that publishes such rate
as shall be selected by the Agent from time to time in its reasonable
discretion); provided that (i) if the Screen Rate, determined as provided above,
would be less than zero, the Screen Rate shall for all purposes of this
Agreement be zero and (ii) if no Screen Rate shall be available for a particular
Interest Period but Screen Rates shall be available for maturities both longer
and shorter than such Interest Period, than the Screen Rate for such Interest
Period shall be the Interpolated Screen Rate and (iii) if no Screen Rate can be
determined as provided above in this definition, but a Reference Bank Rate as
defined in the Company Revolving Credit Agreement for the applicable Interest
Period can be obtained, then the Screen Rate will be deemed to equal such
Reference Bank Rate.

“Specified Time” means 11:00 a.m., London time.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves),

 

11



--------------------------------------------------------------------------------

expressed as a decimal, established by the Board of Governors to which the Agent
is subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBOR
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Subsidiary” means, at any time, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
or to manage such corporation or other entity are at the time directly or
indirectly, through one or more intermediaries, owned by the Company.

“Syndication Agents” means Bank of America, N.A. and Wells Fargo Bank, National
Association.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
and penalties applicable thereto.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

“US Dollars” or “US$” refers to lawful money of the United States of America.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“Wayne” means Wayne Fueling Systems, Ltd., an exempted company incorporated in
the Cayman Islands.

“Wayne Acquisition” means the acquisition by the Company of the ordinary shares
of Wayne, whether directly or indirectly or by merger of a direct or indirect
subsidiary of the Company into Wayne or otherwise.

“Wayne Acquisition Closing Date” means the date as of which the Wayne
Acquisition shall have been consummated.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

12



--------------------------------------------------------------------------------

SECTION 1.02. Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with GAAP as in effect
from time to time, applied on a basis consistent (except for changes concurred
in by the Company’s independent registered public accounting firm) with the most
recent audited consolidated financial statements of the Company and its
Consolidated Subsidiaries delivered to the Lenders; provided that, if the
Company notifies the Agent that the Company wishes to amend any covenant in
Article V to eliminate the effect of any change in GAAP on the operation of such
covenant (or if the Agent notifies the Company that the Required Lenders wish to
amend Article V for such purpose), then the Company’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Company
and the Required Lenders.

SECTION 1.03. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “LIBOR Loan” or “LIBOR Borrowing”).

SECTION 1.04. Currency Translation. For purposes of any determination under
Article V (other than Section 5.07) or Article VI or any determination under any
other provision of this Agreement expressly requiring the use of a current
exchange rate, all amounts incurred, outstanding or proposed to be incurred or
outstanding in currencies other than US Dollars shall be translated into US
Dollars at currency exchange rates in effect on the date of such determination.
For purposes of Section 5.07, amounts in currencies other than US Dollars shall
be translated into US Dollars at the currency exchange rates most recently used
in preparing the Company’s annual and quarterly financial statements.

SECTION 1.05. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities. Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document
(including this Agreement and the other Loan Documents) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof and (e) all references herein to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, this Agreement.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make a Loan denominated in US Dollars to the Company in a
single draw (a)

 

13



--------------------------------------------------------------------------------

contemporaneous with the Wayne Acquisition or (b) after the Wayne Acquisition
Closing Date but on or prior to the date that is the tenth Business Day to occur
after the Wayne Acquisition Closing Date (but in no event later than
December 31, 2016) in an aggregate principal amount for all Lenders as requested
by the Company in its Notice of Borrowing up to the sum of the Commitments and
for such Lender not greater than its Commitment. Amounts repaid or prepaid in
respect of the Loans may not be reborrowed.

SECTION 2.02. Loans and Borrowings. (a) The Loans shall be made by the Lenders
ratably in accordance with their respective Commitments. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

(b) Subject to Section 2.12, (i) each Borrowing shall be comprised entirely of
LIBOR Loans or ABR Loans. Each Lender at its option may make any Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Company to repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any LIBOR Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum. At the time that
each ABR Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of US$1,000,000 and not less than US$10,000,000.
Borrowings of more than one Type may be outstanding at the same time.

(d) Notwithstanding any other provision of this Agreement, the Company shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Company shall
deliver to the Agent a written Notice of Borrowing (in a form substantially as
set forth in Exhibit E and signed by a Financial Officer of the Company) (a) in
the case of a LIBOR Borrowing not later than 12:00 noon, Local Time, three
Business Days before the date of the proposed Borrowing and (b) in the case of
an ABR Borrowing, not later than 1:00 p.m., Local Time, on the date of the
proposed Borrowing. Each such Notice of Borrowing shall specify the following
information in compliance with Section 2.02:

 

  (a) the principal amount of such Borrowing;

 

  (b) the date of such Borrowing, which shall be a Business Day;

 

  (c) the Type of such Borrowing;

 

  (d) in the case of a LIBOR Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

  (e) the Applicable Funding Account.

Any Notice of Borrowing that shall fail to specify any of the information
required by the preceding provisions of this paragraph may be rejected by the
Agent if such failure is not corrected promptly after the Agent shall give
written notice thereof to the Company and, if so rejected, will be of no force
or effect. Promptly following receipt of a Notice of Borrowing in accordance
with this Section, the Agent shall advise each Lender that will make a Loan as
part of the requested Borrowing of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

 

14



--------------------------------------------------------------------------------

SECTION 2.04. [Reserved].

SECTION 2.05. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by the later of 10:00 a.m., Local Time, on such date
and two hours after the delivery by the Company of the related Notice of
Borrowing, to the account of the Agent most recently designated by the Agent for
such purpose by notice to the Lenders. The Agent will make such Loan proceeds
available to the Company by promptly crediting the amounts so received, in like
funds, to the Applicable Funding Account of the Company.

(b) Unless the Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Agent such Lender’s share of such Borrowing, the Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section and may, in reliance upon such assumption, make available to
the Company a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Agent, then the
applicable Lender and the Company severally agree to pay to the Agent forthwith
on demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Company to but excluding
the date of payment to the Agent, at (i) in the case of such Lender, the rate
reasonably determined by the Agent to be the cost to it of funding such amount
or (ii) in the case of the Company, the interest rate applicable to the subject
Loan.

SECTION 2.06. Interest Elections. (a) Each Borrowing initially shall be of the
permitted Type specified in the applicable Notice of Borrowing and, in the case
of a LIBOR Borrowing, shall have an initial Interest Period as specified in such
Notice of Borrowing. Thereafter, the Company may elect to convert such Borrowing
to a Borrowing of a different Type or, in the case of a LIBOR Borrowing, may
elect Interest Periods therefor, all as provided in this Section and on terms
consistent with the other provisions of this Agreement. The Company may elect
different options with respect to different portions of an affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans resulting from an
election made with respect to any such portion shall be considered a separate
Borrowing.

(b) To make an election pursuant to this Section, the Company shall notify the
Agent of such election by telephone by the time and date that a Notice of
Borrowing would be required under Section 2.03 if the Company were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such notice shall be irrevocable and shall be
confirmed promptly by delivery to the Agent of a written Interest Election
Request in a form approved by the Agent and signed by a Financial Officer on
behalf of the Company. Notwithstanding any other provision of this Section, the
Company shall not be permitted to elect an Interest Period that does not comply
with Section 2.02(d).

(c) Each telephonic Interest Election Request shall specify the following
information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) the Type of the resulting Borrowing; and

 

15



--------------------------------------------------------------------------------

(iv) if the resulting Borrowing is to be a LIBOR Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a LIBOR Borrowing but does not
specify an Interest Period, then the Company shall be deemed to have selected an
Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the Agent shall
advise each affected Lender of the details thereof and of such Lender’s portion
of each resulting Borrowing.

(e) If the Company fails to deliver a timely Interest Election Request with
respect to a LIBOR Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is prepaid as provided herein, at the end
of such Interest Period such Borrowing shall be continued as a Borrowing of the
same Type with an Interest Period of one month’s duration.

(f) Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Agent, at the request of the Required
Lenders, so notifies the Company, then, so long as an Event of Default is
continuing then, if the Required Lenders shall so request in a notice delivered
to the Company and the Agent, no outstanding Borrowing may be converted to or
continued as a LIBOR Borrowing.

SECTION 2.07. Termination and Reduction of Commitments. (a) The Commitments
shall automatically terminate upon the earliest to occur of (i) the Funding
Date, (ii) 5:00 p.m., New York City time, on the tenth Business Day after the
Wayne Acquisition Closing Date or (iii) December 31, 2016.

(b) The Company may at any time terminate, or from time to time reduce, the
Commitments; provided that each reduction of the Commitments shall be in an
amount that is an integral multiple of the Borrowing Multiple and not less than
the Borrowing Minimum.

(c) The Company shall notify the Agent of any election to terminate or reduce
the Commitments under paragraph (b) of this Section at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any such
notice, the Agent shall advise the Lenders of the contents thereof. Each notice
delivered by the Company pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Commitments may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked or extended by the Company (by notice to the Agent on
or prior to the specified effective date) if such condition is not satisfied or
the effectiveness of such other credit facilities is delayed. Any termination or
reduction of the Commitments shall be permanent. Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
Commitments.

SECTION 2.08. Repayment of Loans; Evidence of Debt. (a) The Company hereby
unconditionally promises to pay to the Agent for the account of each applicable
Lender the then unpaid principal amount of each Loan on the Maturity Date in US
Dollars.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Debt of the Company to such Lender resulting from
each Loan made by such Lender, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

(c) The Agent shall maintain accounts in which it shall record (i) the amount of
each Loan made hereunder, the Type of each such Loan and, in the case of any
LIBOR Loan, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Company to each Lender hereunder and (iii) the amount of any sum received by the
Agent hereunder for the account of the Lenders or any of them and each Lender’s
share thereof.

 

16



--------------------------------------------------------------------------------

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the Obligations recorded therein; provided that the failure of any Lender or the
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Company to repay the Loans in accordance with the
terms of this Agreement.

(e) Any Lender may request that Loans made by it to the Company be evidenced by
a promissory note. In such event, the Company shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in the form of
Exhibit C hereto. Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 9.05) be represented by one or more promissory notes in such form
payable to the payee named therein (or to such payee and its registered
assigns).

SECTION 2.09. Prepayment of Loans. (a) The Company shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, subject
to prior notice in accordance with paragraph (d) of this Section.

(b) [Reserved].

(c) Prior to any prepayment of Borrowings hereunder, the Company shall select
the Borrowing or Borrowings to be prepaid and shall specify such selection in
the notice of such prepayment pursuant to paragraph (d) of this Section.

(d) The Company shall notify the Agent by a notice in accordance with
Section 9.01 and signed by a Financial Officer on behalf of the Company of any
prepayment of a Borrowing hereunder not later than 12:00 noon, Local Time, on
the date of such prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of optional prepayment
is given in connection with a conditional notice of termination of the
Commitments as contemplated by Section 2.07(c), then such notice of prepayment
may be revoked or extended if such notice of termination is revoked or extended
in accordance with Section 2.07(c). Promptly following receipt of any such
notice, the Agent shall advise the Lenders of the contents thereof. Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of an advance of a Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Borrowing shall be applied ratably to the Loans included in
the prepaid Borrowing.

SECTION 2.10. Fees. (a) The Company agrees to pay to the Agent, in US Dollars,
for the account of each Lender, a commitment fee, which shall accrue at the
Applicable Rate on the daily unused amount of the Commitment of such Lender,
during the period from and including the date of this Agreement to but excluding
the date on which such Commitment terminates. Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year, commencing on the first such date to occur after the date of this
Agreement, until the date on which the Commitments shall terminate, and on the
date of termination of the Commitments. All commitment fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(b) [Reserved].

(c) The Company agrees to pay to the Agent and to the Arrangers, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Company, the Agent and the Arrangers.

 

17



--------------------------------------------------------------------------------

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Agent for distribution, in the case of commitment fees,
to the Lenders. Fees paid shall not be refundable under any circumstances.

SECTION 2.11. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each LIBOR Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing, plus
the Applicable Rate.

(c) [Reserved].

(d) [Reserved].

(e) [Reserved].

(f) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Company hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
interest rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2% plus the
rate applicable to ABR Loans made to the Company as provided in paragraph (a) of
this Section.

(g) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (f) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any LIBOR Loan, prior to
the end of the current Interest Period therefor, accrued interest on such Loan
shall be payable on the effective date of such conversion. All interest shall be
payable in the currency in which the applicable Loan is denominated.

(h) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall each be computed
on the basis of a year of 365 days (or, in the case of ABR Borrowings, 366 days
in a leap year), and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Adjusted
LIBO Rate or Alternate Base Rate shall be determined by the Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.12. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a LIBOR Borrowing:

 

  (a) the Agent determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBO Rate for such Interest Period; or

 

  (b) the Agent is advised by Lenders constituting the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining the Loans for such
Interest Period;

then the Agent shall give notice thereof to the Company and the Lenders by
telephone or fax as promptly as practicable thereafter and, until the Agent
notifies the Company and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) any Interest Election Request that requests the
conversion of

 

18



--------------------------------------------------------------------------------

any Borrowing to, or continuation of any Borrowing as, an affected LIBOR
Borrowing shall be ineffective, (ii) any affected LIBOR Borrowing that is
requested to be continued shall be continued as an ABR Borrowing and (iii) any
Notice of Borrowing for an affected LIBOR Borrowing, shall be deemed a request
for an ABR Borrowing.

SECTION 2.13. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate);

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of the term
“Excluded Taxes” and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making, converting to, continuing or maintaining
any Loan or of maintaining its obligation to make any such Loan, or to reduce
the amount of any sum received or receivable by such Lender or other Recipient
hereunder (whether of principal, interest or any other amount) then, from time
to time upon request of such Lender or other Recipient, the Company will pay or
cause to be paid to such Lender or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender or other Recipient,
as the case may be, for such additional costs or expenses incurred or reduction
suffered.

(b) If any Lender determines that any Change in Law affecting such Lender or any
lending office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements has had or would have the effect of
reducing the rate of return on such Lender’s or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by such Lender to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy or liquidity),
then, from time to time upon request of such Lender, the Company will pay or
cause to be paid to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

(c) A certificate of a Lender or other Recipient setting forth the amount or
amounts necessary to compensate such Lender or other Recipient or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section delivered to the Company shall be conclusive absent manifest error. In
determining such amount or amounts, such Lender or other Recipient may use any
reasonable averaging and attribution methods. Any such certificate shall contain
a statement as to the calculation of such amount or amounts; provided that such
Lender shall not be required to disclose any information it considers, in its
sole discretion, to be confidential. The Company will pay or cause to be paid to
such Lender the amount shown as due on any such certificate within 30 days after
receipt thereof.

(d) Failure or delay on the part of any Lender or other Recipient to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or other Recipient’s right to demand such compensation; provided that
the Company shall not be required to compensate a Lender or other Recipient
pursuant to this Section for any increased costs or expenses incurred or
reductions suffered more than 180 days prior to the date that such Lender or
other Recipient, as the case may be, notifies the Company of the Change in Law
giving rise to such increased costs or expenses or

 

19



--------------------------------------------------------------------------------

reductions and of such Lender’s or other Recipient’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or expenses or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.14. Break Funding Payments. In the event of (a) the payment of any
principal of any LIBOR Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any LIBOR Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
LIBOR Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether any such notice may be revoked or extended under
Section 2.09(d) and is revoked or extended in accordance therewith) or (d) the
assignment of any LIBOR Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Company pursuant to
Section 2.17, then, in any such event, the Company shall compensate each Lender
for the loss, cost and expense (but not for any lost profit) attributable to
such event. Such loss, cost or expense to any Lender shall be deemed to include
an amount determined by such Lender to be the excess, if any, of (i) the amount
of interest which would have accrued on the principal amount of such Loan had
such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan) over (ii) the amount of interest that would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in US
Dollars of a comparable amount and period from other banks in the London
interbank market. A certificate of any Lender setting forth in reasonable detail
any amount or amounts that such Lender is entitled to receive pursuant to this
Section and explaining in reasonable detail the method by which such amount
shall have been determined shall be delivered to the Company and shall be
conclusive absent manifest error. The Company shall pay such Lender the amount
shown as due on any such certificate within 30 days after receipt thereof.

SECTION 2.15. Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of the Company under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the Company shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.15) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Company. The Company shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Agent timely reimburse it for the payment of, any Other Taxes.

(c) Evidence of Payment. As soon as practicable after any payment of Taxes by
the Company to a Governmental Authority pursuant to this Section, the Company
shall deliver to the Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other satisfactory evidence of such payment.

(d) Indemnification by the Company. The Company shall indemnify each Recipient,
within 15 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Company by a Lender (with a copy to the Agent), or
by the Agent on its own behalf or on behalf of a Lender, shall be conclusive
absent manifest error.

 

20



--------------------------------------------------------------------------------

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within 15 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Company has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Company to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.05(b) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this paragraph (e).

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Company and the Agent, at the time or times
reasonably requested by the Company or the Agent, such properly completed and
executed documentation reasonably requested by the Company or the Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Company or
the Agent, shall deliver such other documentation prescribed by applicable law
or reasonably requested by the Company or the Agent as will enable the Company
or the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.15(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Company is a US Person:

(A) any Lender that is a US Person shall deliver to the Company and the Agent on
or prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Company or
the Agent), executed originals of IRS Form W-9 certifying that such Lender is
exempt from US Federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Agent), whichever of the following is
applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
US Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, US Federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

21



--------------------------------------------------------------------------------

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit D-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Company within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “US Tax Compliance Certificate”) and (y) executed originals of IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a US Tax Compliance Certificate substantially
in the form of Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a US Tax Compliance Certificate substantially in
the form of Exhibit D-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in US Federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Company or the Agent to determine the withholding or deduction required to be
made; and

(D) if a payment made to a Lender under any Loan Document would be subject to US
Federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Lender shall deliver to the Company and the Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Agent such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Company or the Agent as may
be necessary for the Company and the Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Agent in writing of
its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
(whether in the form of cash or credit) as to which it has been indemnified
pursuant to this Section (including by the payment of additional amounts
pursuant to this Section), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such

 

22



--------------------------------------------------------------------------------

refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall pay to such indemnified party
the amount paid over pursuant to this paragraph (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority (but only to the extent of such repayment). Notwithstanding anything
to the contrary in this paragraph, the indemnified party will be required to pay
an amount to an indemnifying party pursuant to this paragraph only to the extent
that such payment would not place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

SECTION 2.16. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Company shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
otherwise) prior to the time expressly required hereunder or under such other
Loan Document for such payment or, if no such time is expressly required, prior
to 12:00 noon, Local Time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Agent for the account of the Lenders to such
account as the Agent shall from time to time specify in one or more notices
delivered to the Company, except that payments pursuant to Sections 2.13, 2.14,
2.15 and 9.03 shall be made directly to the Persons entitled thereto. The Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment under any Loan Document shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All payments hereunder of principal or
interest in respect of any Loan shall be made in US Dollars. Any payment
required to be made by the Agent hereunder shall be deemed to have been made by
the time required if the Agent shall, at or before such time, have taken the
necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the Agent to
make such payment.

(b) If at any time insufficient funds are received by the Agent from the Company
to pay fully all amounts of principal, interest and fees then due from the
Company hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due from the Company hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties and (ii) second, towards payment of principal of the Loans then due
from the Company hereunder, ratably among the parties entitled thereto in
accordance with the amounts of such principal then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of its Loans or accrued interest on any of
its Loans (collectively “Claims”) resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its Claims than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Claims of the
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amounts
of their respective Claims; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Company pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Claims to any assignee or
participant, other than to the Company or any Affiliate thereof (as to which the
provisions

 

23



--------------------------------------------------------------------------------

of this paragraph shall apply). The Company consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Company rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Company in the amount of such participation.

(d) Unless the Agent shall have received notice from the Company prior to the
date on which any payment is due to the Agent for the account of any Lenders
hereunder that the Company will not make such payment, the Agent may assume that
the Company has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders the amount due. In
such event, if the Company has not in fact made such payment, then each
applicable Lender severally agrees to repay to the Agent forthwith on demand the
amount so distributed to such Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Agent, at a rate determined by the Agent in accordance
with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to 2.06(b), 2.15(e) or 9.03(d) then the Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by it for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

SECTION 2.17. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.13, or if the Company is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.15, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its affected Loans or other extensions of credit hereunder or to assign
its affected rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.13 or 2.15, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Company hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.13, (ii) the Company
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15 or (iii) any
Lender has failed to consent to a proposed amendment or waiver that under
Section 9.04 requires the consent of all the Lenders and with respect to which
the Required Lenders shall have granted their consent, then the Company may, at
its sole expense and effort, upon notice to such Lender and the Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.05), all its interests,
rights (other than its existing rights to payments pursuant to Sections 2.13 or
2.15) and obligations under the Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (x) the Company shall have received the prior written
consent of the Agent, which consent shall not unreasonably be withheld, (y) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal, funded participations and accrued interest and fees) or
the Company (in the case of all other amounts) and (z) in the case of any such
assignment resulting from a claim for compensation under Section 2.13 or
payments required to be made pursuant to Section 2.15, such assignment will
result in a material reduction in such compensation or payments. A Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Company to require such assignment and delegation cease to apply. Each party
hereto agrees that an assignment and delegation required pursuant to this
paragraph may be effected pursuant to an Assignment and Assumption executed by
the Company, the Agent and the assignee and that the Lender required to make
such assignment and delegation need not be a party thereto.

 

24



--------------------------------------------------------------------------------

SECTION 2.18. [Reserved].

SECTION 2.19. [Reserved].

SECTION 2.20. [Reserved].

SECTION 2.21. Illegality. Notwithstanding the foregoing provisions of this
Article II, if, on or after the date of this Agreement, the adoption or taking
effect of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the implementation,
interpretation or administration thereof by any Governmental Authority charged
with the implementation, interpretation or administration thereof, or compliance
by any Lender (or its Lending Office) with any request, rule, guideline or
directive (whether or not having the force of law) of any such Governmental
Authority shall make it unlawful or impossible for any Lender (or its Lending
Office) to make, maintain or fund its LIBOR Loans in US Dollars and such Lender
shall so notify the Agent, the Agent shall forthwith give notice thereof to the
other Lenders and the Company, whereupon until such Lender notifies the Company
and the Agent that the circumstances giving rise to such suspension no longer
exist (which such Lender agrees to do promptly upon becoming aware that such
circumstances no longer exist), the obligation of such Lender to make LIBOR
Loans shall be suspended. Before giving any notice to the Agent pursuant to this
Section, any such Lender shall designate a different Lending Office if such
designation will avoid the need for giving such notice and will not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender. If any
such Lender shall determine that it may not lawfully continue to maintain and
fund any of its outstanding LIBOR Loans to maturity and shall so specify in such
notice, the Company shall immediately prepay in full the then outstanding
principal amount of each such LIBOR Loan, together with accrued interest
thereon. Concurrently with prepaying each such LIBOR Loan, the Company shall
borrow an ABR Loan in an equal principal amount from such Lender (on which
interest and principal shall be payable contemporaneously with the related LIBOR
Loans of the other Lenders), and such Lender shall make such an ABR Loan.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Company represents and warrants that:

SECTION 3.01. Corporate Existence and Power. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of organization, and has all corporate powers and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted.

SECTION 3.02. Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by the Company of this Agreement and each
other Loan Document to which it is a party are within the Company’s corporate
powers, have been duly authorized by all necessary corporate action, require no
action by or in respect of, or filing with, any Governmental Authority and do
not contravene, or constitute a default under, any provision of applicable law
or regulation or of the certificate of incorporation or by-laws of the Company
or of any agreement, judgment, injunction, order, decree or other instrument
binding upon the Company or any of its Subsidiaries or result in the creation or
imposition of any Lien on any asset of the Company or any of its Subsidiaries.

SECTION 3.03. Binding Effect. This Agreement and each other Loan Document to
which it is a party has been duly executed and delivered by the Company and
constitutes a valid and binding agreement of the Company, enforceable against it
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

 

25



--------------------------------------------------------------------------------

SECTION 3.04. Financial Information; No Material Adverse Change. (a) The
consolidated balance sheet of the Company and its Consolidated Subsidiaries as
of December 31, 2015, and the related consolidated statements of operations,
stockholders’ equity and cash flows for the fiscal year then ended, reported on
by PricewaterhouseCoopers LLP and included in the Company’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2015, a copy of which has been
heretofore made available to each of the Lenders, fairly present, in conformity
with GAAP, the consolidated financial position of the Company and its
Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows for such fiscal year.

(b) The unaudited consolidated balance sheet of the Company and its Consolidated
Subsidiaries as of June 30, 2016 and the related unaudited consolidated
statements of operations and cash flows for the six months then ended, set forth
in the Company’s Quarterly Report on Form 10-Q for the fiscal quarter ended
June 30, 2016, a copy of which has been heretofore made available to each of the
Lenders, fairly present, in conformity with GAAP to the extent described in
note 1 thereto applied on a basis consistent with the financial statements
referred to in paragraph (a) of this Section, the consolidated financial
position of the Company and its Consolidated Subsidiaries as of such date and
their consolidated results of operations and cash flows for such six month
period (subject to normal year-end adjustments).

(c) Except as reflected in the financial statements referred to in paragraph
(b) above, between December 31, 2015, and the date hereof, there has been no
material adverse change in the business, financial position, results of
operations or prospects of the Company and its Consolidated Subsidiaries,
considered as a whole.

SECTION 3.05. Litigation. There is no action, suit or proceeding pending
against, or to the knowledge of the Company threatened against or affecting, the
Company or any of its Subsidiaries before any court or arbitrator or any
governmental body, agency or official in which there is a reasonable possibility
of an adverse decision which could materially adversely affect the business,
consolidated financial position or consolidated results of operations of the
Company and its Consolidated Subsidiaries considered as a whole or which in any
manner draws into question the validity of this Agreement or any other Loan
Document.

SECTION 3.06. Compliance with ERISA. Except to the extent that failure to so
fulfill its obligations or be in compliance could not materially adversely
affect the business, consolidated financial position or consolidated results of
operations of the Company and its Consolidated Subsidiaries, considered as a
whole, each member of the ERISA Group has fulfilled its obligations under the
minimum funding standards of ERISA and the Internal Revenue Code with respect to
each Plan and is in compliance in all material respects with the presently
applicable provisions of ERISA and the Internal Revenue Code with respect to
each Plan. No member of the ERISA Group has (a) sought a waiver of the minimum
funding standard under Section 412 of the Internal Revenue Code in respect of
any Plan, (b) failed to make any required contribution or payment to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement, or made any
amendment to any Plan or Benefit Arrangement, which has resulted or, solely as a
result of the passage of time, could result in the imposition of a Lien or the
posting of a bond or other security under Sections 302(f) or 307 of ERISA or
Sections 412(n) or 401(a)(29) of the Internal Revenue Code (or any successor
provisions thereto) or (c) incurred any liability under Title IV of ERISA other
than a liability to the PBGC for premiums under Section 4007 of ERISA if such
action, failure or incurrence could materially adversely affect the business,
consolidated financial position or consolidated results of operations of the
Company and its Consolidated Subsidiaries, considered as a whole.

SECTION 3.07. Environmental Matters. In the ordinary course of its business, the
Company reviews, or causes its Subsidiaries to review, the effect of
Environmental Laws on the business, operations and properties of the Company and
its Subsidiaries. On the basis of this review, the Company has reasonably
concluded that any associated liabilities and costs, as identified and evaluated
by the Company in accordance with GAAP, including the costs of compliance with
Environmental Laws, any capital or operating expenditures required for clean-up
or closure of their properties, any capital or operating expenditures required
to achieve or maintain compliance with environmental protection standards

 

26



--------------------------------------------------------------------------------

imposed by law or as a condition of any license, permit or contract, any
periodic or permanent shutdown of any facility or reduction in the level of or
change in the nature of operations conducted thereat, any costs or liabilities
in connection with on or off-site disposal of wastes or Hazardous Substances,
and any liabilities to third parties, including employees, and any related costs
and expenses) are unlikely to have a material adverse effect on the business,
financial condition, results of operations or prospects of the Company and its
Consolidated Subsidiaries, considered as a whole.

SECTION 3.08. Taxes. United States Federal income tax returns of the Company,
which files a consolidated domestic return, have been examined through the
fiscal year ended December 31, 2012 and closed through the fiscal year ended
December 31, 2012. The Company and its Subsidiaries have filed all United States
Federal income tax returns and all other material tax returns which are required
to be filed by them and have paid all taxes due pursuant to such returns or
pursuant to any assessment received by the Company or any Subsidiary, excluding
assessments currently being contested in good faith by appropriate proceedings.
The charges, accruals and reserves on the books of the Company and its
Subsidiaries in respect of taxes or other governmental charges are, in the
opinion of the Company, adequate.

SECTION 3.09. Subsidiaries. Each of the Company’s corporate Material
Subsidiaries is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and has all
corporate powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted.

SECTION 3.10. Not an Investment Company. The Company is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

SECTION 3.11. Full Disclosure. All information heretofore furnished by the
Company to the Agent or any Lender for purposes of or in connection with the
Loan Documents or any transaction contemplated hereby is, and all such
information hereafter furnished by the Company to the Agent or any Lender will
be, when taken as a whole, true and accurate in all material respects on the
date as of which such information is stated or certified. The Company has
disclosed to the Lenders in writing any and all facts which materially and
adversely affect or may affect (to the extent the Company can now reasonably
foresee), the business, operations or financial condition of the Company and its
Consolidated Subsidiaries, taken as a whole, or the ability of the Company to
perform its obligations under the Loan Documents.

SECTION 3.12. Federal Reserve Regulations. None of the Company or any its
Subsidiaries is engaged or will engage, principally or as one of its important
activities, in the business of purchasing or carrying “margin stock” (within the
meaning of Regulation U) or extending credit for the purpose of purchasing or
carrying margin stock. No part of the proceeds of the Loans will be used,
directly or indirectly, for any purpose that entails a violation (including on
the part of any Lender) of any of the regulations of the Board of Governors,
including Regulations U and X. Not more than 25% of the value of the assets
subject to any restrictions on the sale, pledge or other disposition of assets
under this Agreement, any other Loan Document or any other agreement to which
any Lender or Affiliate of a Lender is party will at any time be represented by
margin stock (within such meaning).

SECTION 3.13. Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect and enforce policies and procedures designed to ensure
compliance by the Company, its Subsidiaries and their directors, officers and
employees with applicable Anti-Corruption Laws and applicable Sanctions, and the
Company, its Subsidiaries and their respective officers and directors and to the
knowledge of the Company its employees are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects. None of the Company, any
Subsidiary or to the knowledge of the Company or any Subsidiary any of their
respective directors, officers or employees is a Sanctioned Person, except to
the extent permitted for a Person required to comply with Sanctions.

 

27



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS

SECTION 4.01. Effectiveness. This Agreement shall become effective as provided
in Section 9.08, subject to the satisfaction of the following conditions:

(a) The Agent shall have received the following documents, each dated the
Effective Date unless otherwise indicated:

(i) an opinion of Ivonne M. Cabrera, General Counsel for the Company,
substantially in the form of Exhibit B hereto and covering such additional
matters relating to the transactions contemplated hereby as the Required Lenders
may reasonably request; and

(ii) all documents and certificates the Agent may reasonably request relating to
the organization, existence and good standing of the Company, the corporate
authority for, and the authorization and validity of, each Loan Document, the
financial condition of the Company and any other matters relevant hereto, all in
form and substance satisfactory to the Agent.

(b) The Agent and the Arrangers shall have received all fees and other amounts
due and payable hereunder or pursuant to the commitment letter or fee letters
entered into by any of them and the Company on or prior to the date of this
Agreement, including, to the extent invoiced, reimbursement or payment of all
reasonable out-of-pocket expenses (including fees, charges and disbursements of
counsel) required to be reimbursed or paid by the Company hereunder, under any
other Loan Document or under such commitment letter.

(c) The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA Patriot Act.

The Agent shall promptly notify the Company and the Lenders of the Effective
Date, and such notice shall be conclusive and binding on all parties hereto.

SECTION 4.02. Borrowing. The obligation of any Lender to make a Loan on the
occasion of the Borrowing under Section 2.01 is subject to the satisfaction of
the following conditions:

 

  (a) receipt by the Agent of a Notice of Borrowing as required by Section 2.03;

 

  (b) the Wayne Acquisition either (i) shall have been consummated (A) prior to
such Borrowing and (B) on or after the date that is the tenth Business Day
before such Borrowing or (ii) shall be consummated contemporaneously with such
Borrowing,

 

  (c) the fact that, immediately before and after such Borrowing, no Default or
Event of Default shall have occurred and be continuing; and

 

  (d) the fact that the representations and warranties of the Company contained
in this Agreement shall be true on and as of the date of such Borrowing.

The Borrowing hereunder shall be deemed to be a representation and warranty by
the Company on the date of such Borrowing as to the facts specified in
clauses (b), (c) and (d) of this Section.

 

28



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

The Company agrees that, so long as the Commitments shall remain in effect, or
the principal of or interest on any Loan, any fees or any other expenses or
amounts payable hereunder or under any other Loan Document shall be unpaid:

SECTION 5.01. Information. The Company will deliver to each of the Lenders:

 

  (a) as soon as available and in any event within 90 days after the end of each
fiscal year of the Company or, if earlier, within five days after the Company’s
applicable deadline for the filing of its Annual Report on Form 10-K with the
Securities and Exchange Commission, a consolidated balance sheet of the Company
and its Consolidated Subsidiaries as of the end of such fiscal year and the
related consolidated statements of operations, stockholder’s equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year (it being understood that the requirement
to deliver such information shall be satisfied if the Company’s Annual Report on
Form 10-K for such fiscal year containing such information is available on the
website of the Securities and Exchange Commission at http://www.sec.gov), all
reported on in a manner acceptable to the Securities and Exchange Commission
(without a “going concern” opinion and without any qualification or exception as
to the scope of such audit) by PricewaterhouseCoopers LLP or another independent
registered public accounting firm of nationally recognized standing;

 

  (b) as soon as available and in any event within 45 days after the end of each
of the first three quarters of each fiscal year of the Company or, if earlier,
within five days after the Company’s applicable deadline for the filing of its
Quarterly Report on Form 10-Q with the Securities and Exchange Commission, a
consolidated balance sheet of the Company and its Consolidated Subsidiaries as
of the end of such quarter, the related consolidated statements of operations
for such quarter and for the portion of the Company’s fiscal year ended at the
end of such quarter and the related consolidated statements of cash flows for
the portion of the Company’s fiscal year ended at the end of such quarter,
setting forth in each case in comparative form the figures for the corresponding
quarter and the corresponding portion of the Company’s previous fiscal year (it
being understood that the requirement to deliver such information shall be
satisfied if the Company’s Quarterly Report on Form 10-Q for such fiscal quarter
containing such information is available on the website of the Securities and
Exchange Commission at http://www.sec.gov), all presented and certified in
accordance with rules and regulations of the Securities and Exchange Commission;

 

  (c) within the applicable periods set forth under clauses (a) and (b) above, a
certificate of the chief financial officer or the chief accounting officer of
the Company (x) setting forth in reasonable detail the calculations required to
establish whether the Company was in compliance with the requirements of
Section 5.07 on the date of such financial statements, (y) stating that the
Company is in compliance with Section 5.08 and setting forth in reasonable
detail any appropriate calculations required to establish such compliance, and
(z) stating whether any Default or Event of Default exists on the date of such
certificate and, if any Default or Event of Default then exists, setting forth
the details thereof and the action which the Company is taking or proposes to
take with respect thereto;

 

  (d) simultaneously with the delivery of each certificate referred to in
clause (c) above with respect to a completed fiscal year referred to in
clause (a) above, a statement of the independent registered public accounting
firm which reported on such statements (i) stating whether anything has come to
their attention to cause them to believe that any Default or Event of Default
existed on the date of such statements and (ii) confirming the calculations set
forth in the officer’s certificate delivered simultaneously therewith pursuant
to clause (c) above;

 

29



--------------------------------------------------------------------------------

  (e) within five Business Days after any executive officer of the Company
obtains actual knowledge of any Default or Event of Default, if such Default is
then continuing, a certificate of the chief financial officer or the chief
accounting officer of the Company setting forth the details thereof and the
action which the Company is taking or proposes to take with respect thereto;

 

  (f) promptly upon the mailing thereof to the shareholders of the Company
generally, copies of all financial statements, reports and proxy statements so
mailed if not filed with the Securities and Exchange Commission electronically;

 

  (g) if and when any member of the ERISA Group (i) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan has been terminated, a
copy of such notice; (iii) expects a Multiemployer Plan to be insolvent under
Title IV of ERISA or in “endangered” or “critical” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA), a certificate
of the chief financial officer or the chief accounting officer of the Company
setting forth details as to such occurrence and action, if any, which the
Company or applicable member of the ERISA Group is required or proposes to
take,; (iv) determines that any Plan is, or is expected to be, in “at-risk”
status (within the meaning of Section 303(i)(4) of ERISA or Section 430(i)(4) of
the Internal Revenue Code), a certificate of the chief financial officer or the
chief accounting officer of the Company setting forth details as to such
occurrence and action, if any, which the Company or applicable member of the
ERISA Group is required or proposes to take; (v) receives notice from the PBGC
under Title IV of ERISA of an intent to terminate, impose liability (other than
for premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer any Plan, a copy of such notice; (vi) applies for a waiver of the
minimum funding standard under Section 412 of the Internal Revenue Code, a copy
of such application; (vii) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (viii) gives notice of withdrawal from any Plan pursuant to
Section 4063 of ERISA while such member is a “substantial employer” (within the
meaning of such Section) with respect to such Plan, a copy of such notice; or
(ix) fails to make any required payment or contribution to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement, or makes any
amendment to any Plan or Benefit Arrangement, which has resulted or, solely as a
result of the passage of time, could result in the imposition of a Lien or the
posting of a bond or other security under Sections 302(f) or 307 of ERISA or
Sections 412(n) or 401(a)(29) of the Internal Revenue Code, or any successor
provisions thereto, a certificate of the chief financial officer or the chief
accounting officer of the Company setting forth details as to such occurrence
and action, if any, which the Company or applicable member of the ERISA Group is
required or proposes to take; provided, however, that certificates from the
chief financial officer or the chief accounting officer of the Company shall be
required only if such occurrence or action is reasonably likely to have a
material adverse effect on the business, consolidated financial position or
consolidated results of operations of the Company and its Consolidated
Subsidiaries, considered as a whole;

 

  (h) promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change;

 

  (i) promptly following a request therefor, all documentation and other
information that a Lender reasonably requests in order to comply with ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act; and

 

  (j) from time to time such additional information regarding the financial
position or business of the Company and its Subsidiaries as the Agent, at the
request of any Lender, may reasonably request.

 

30



--------------------------------------------------------------------------------

SECTION 5.02. Payment of Obligations. The Company will pay and discharge, and
will cause each Subsidiary to pay and discharge, at or before maturity, all
their respective material obligations and liabilities, including, without
limitation, tax liabilities, except where the same may be contested in good
faith by appropriate proceedings, and will maintain, and will cause each
Subsidiary to maintain, in accordance with GAAP, appropriate reserves for the
accrual of any of the same.

SECTION 5.03. Maintenance of Property; Insurance. (a) The Company will keep, and
will cause each Subsidiary to keep, all property useful and necessary in its
business in good working order and condition, ordinary wear and tear excepted.

(b) The Company will, and will cause each of its Subsidiaries to, maintain
(either in the name of the Company or in such Subsidiary’s own name) with
financially sound and responsible insurance companies, insurance on all their
respective properties in at least such amounts and against at least such risks
(and with such risk retention) as are usually insured against in the same
general area by companies of established repute engaged in the same or a similar
business; and will furnish to the Lenders, upon request from the Agent,
information presented in reasonable detail as to the insurance so carried.

SECTION 5.04. Conduct of Business and Maintenance of Existence. The Company will
continue, and will cause each Subsidiary to continue, to engage in business of
the same general type as now conducted by the Company and its Subsidiaries, and
will preserve, renew and keep in full force and effect, and will cause each
Subsidiary to preserve, renew and keep in full force and effect their respective
corporate existence and their respective rights, privileges and franchises
necessary or desirable in the normal conduct of business; provided that nothing
in this Section 5.04 shall prohibit (a) the merger of a Subsidiary into the
Company or the merger or consolidation of a Subsidiary with or into another
Person (other than the Company) and if, in each case, after giving effect
thereto, no Default shall have occurred and be continuing, (b) the termination
of the corporate existence, rights, privileges or franchises, or a change in the
business of, any Subsidiary if the Company in good faith determines that such
termination or change is in the best interest of the Company and is not
materially disadvantageous to the Lenders or (c) the termination of the
corporate existence, rights, privileges or franchises, or other dissolution or
winding up of any Subsidiary, if all or substantially all of the assets of such
Subsidiary are assigned, transferred, sold, or otherwise alienated to any entity
which is also a Subsidiary.

SECTION 5.05. Compliance with Laws. The Company will comply, and cause each
Subsidiary to comply, in all respects with all applicable laws, ordinances,
rules, regulations, and requirements of Governmental Authorities (including,
without limitation, Environmental Laws and ERISA and the rules and regulations
thereunder) except where (a) the necessity of compliance therewith is contested
in good faith by appropriate proceedings or (b) such failure does not have a
material adverse effect on the business, financial condition, results of
operations or prospects of the Company and its Consolidated Subsidiaries, taken
as a whole. The Company will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Company, its Subsidiaries and
their respective directors, officers and employees with applicable
Anti-Corruption Laws and applicable Sanctions.

SECTION 5.06. Inspection of Property, Books and Records. The Company will keep,
and will cause each Subsidiary to keep, proper books of record and account in
which full, true and correct entries shall be made of all dealings and
transactions in relation to its business and activities; and will permit
representatives of any Lender at such Lender’s expense, and will cause each
Subsidiary to permit representatives of the Agent at the Agent’s expense, to
visit and inspect any of their respective properties, to examine and make
abstracts from any of their respective books and records and to discuss their
respective affairs, finances and accounts with their respective officers,
employees and independent public accountants, all at such reasonable times and
as often as may reasonably be desired.

SECTION 5.07. Interest Coverage Ratio. The Company will not permit the ratio of
Consolidated EBITDA to Consolidated Net Interest Expense, for any period of four
consecutive fiscal quarters commencing before or after the date hereof and
ending after the date hereof, be less than 3.00:1.00.

 

31



--------------------------------------------------------------------------------

SECTION 5.08. Negative Pledge. Neither the Company nor any Subsidiary will
create, assume or suffer to exist any Lien on any asset now owned or hereafter
acquired by it, except:

 

  (a) Liens existing on the date of this Agreement securing Debt outstanding on
the date of this Agreement in an aggregate principal amount not exceeding
US$75,000,000;

 

  (b) any Lien existing on any asset of any corporation or other Person at the
time such corporation or other Person becomes a Subsidiary and not created in
contemplation of such event;

 

  (c) any Lien on any asset securing Debt incurred or assumed for the purpose of
financing all or any part of the cost of acquiring such asset; provided that
such Lien attaches to such asset concurrently with or within 90 days after the
acquisition thereof;

 

  (d) any Lien on any asset of any corporation or other Person existing at the
time such corporation or other Person is merged or consolidated with or into the
Company or a Subsidiary and not created in contemplation of such event;

 

  (e) any Lien existing on any asset prior to the acquisition thereof by the
Company or a Subsidiary and not created in contemplation of such acquisition;

 

  (f) any Lien arising out of the refinancing, extension, renewal or refunding
of any Debt secured by any Lien permitted by any of the foregoing clauses of
this Section; provided that such Debt is not increased and is not secured by any
additional assets;

 

  (g) Liens arising in the ordinary course of its business which (i) do not
secure Debt, (ii) do not secure any obligation in an amount exceeding
US$150,000,000 and (iii) do not in the aggregate materially detract from the
value of its assets or materially impair the use thereof in the operation of its
business; and

 

  (h) Liens not otherwise permitted by the foregoing clauses of this Section
securing Debt in an aggregate principal amount at any time outstanding not to
exceed 10% of Consolidated Net Worth.

SECTION 5.09. Consolidations, Mergers and Sales of Assets. The Company and its
Subsidiaries will not (a) consolidate or merge with or into any other Person
(other than the Company or any of its Subsidiaries; provided that the Company
may not merge with a Subsidiary organized in a jurisdiction other than the
United States of America, any State thereof or the District of Columbia unless
the Company is the surviving corporation in such merger), except as expressly
permitted by Section 5.04, or (b) sell, lease or otherwise transfer, directly or
indirectly (including through a merger or consolidation, and whether in one
transaction or in a series of transactions), all or a substantial part of the
assets (other than inventory sold in the ordinary course of business) of the
Company and its Subsidiaries, taken as a whole, other than to the Company and
its Subsidiaries. For purposes of this Section, a substantial part of the assets
of the Company and its Subsidiaries, taken as a whole, shall mean 20% or more of
the consolidated total assets of the Company and its Consolidated Subsidiaries.

SECTION 5.10. Use of Proceeds. The proceeds of the Loans will be used only to
provide a portion of the funds required for the purchase price for, and costs
and expenses related to, the Wayne Acquisition or to repay other indebtedness
used to fund such purchase price or costs and expenses. No part of the proceeds
of any Loan will be used, directly or indirectly, for any purpose that entails a
violation of any of the regulations of the Board of Governors, including
Regulations T, U and X. The Company shall not directly or, to its knowledge,
indirectly use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not directly or, to
the knowledge of the Company or its Subsidiaries, indirectly use, the proceeds
of any Borrowing (A) in furtherance of an offer,

 

32



--------------------------------------------------------------------------------

payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any applicable
Anti-Corruption Laws, or (B) for the purpose of funding or financing any
activities, business or transaction of or with any Sanctioned Person referred to
in clause (a) or (b) of the definition of such term, or any Person known by it
to be a Sanctioned Person referred to in clause (c) of the definition of such
term, or in any Sanctioned Country, in each case in any manner that, if
undertaken by the Company, would result in the violation of any applicable
Sanctions specified in clause (a) of the defined term “Sanctions.”

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If one or more of the following events (“Events
of Default”) shall have occurred and be continuing:

 

  (a) the Company shall fail to pay (i) any principal on any Loan for a period
of more than 2 Business Days after the same shall become due or (ii) interest on
any Loan or any fees or any other amount payable hereunder or under any other
Loan Document for a period of more than 5 Business Days after the same shall
become due;

 

  (b) the Company shall fail to observe or perform any covenant contained in
Section 5.04 (with respect to existence of the Company), Sections 5.07 to 5.10,
inclusive, or Section 5.01(e) (but only so long as the Default or Event of
Default referred to in Section 5.01(e) is continuing);

 

  (c) the Company shall fail to observe or perform any covenant or agreement
contained in any Loan Document (other than those covered by clause (a) or
(b) above) for 10 days after written notice thereof has been given to the
Company by the Agent at the request of any Lender;

 

  (d) any representation, warranty, certification or statement made (or deemed
made) by the Company in this Agreement or in any certificate, financial
statement or other document delivered pursuant to this Agreement shall prove to
have been incorrect in any material respect when made (or deemed made);

 

  (e) the Company or any Subsidiary shall fail to make any payment in respect of
any Material Debt when due or within any applicable grace period;

 

  (f) any event or condition shall occur which results in the acceleration of
the maturity of any Material Debt or enables the holder of such Debt or obligor
with respect to any commitment to provide such Debt or any Person acting on such
holder’s or obligor’s behalf to accelerate the maturity thereof or, because such
event or condition constitutes a default or event of default or similar event,
however defined, under the instrument governing such commitment, to terminate
such commitment;

 

  (g) the Company or any Material Subsidiary shall commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;

 

33



--------------------------------------------------------------------------------

  (h) an involuntary case or other proceeding shall be commenced against the
Company or any Material Subsidiary seeking liquidation, reorganization or other
relief with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or an order for
relief shall be entered against the Company or any Material Subsidiary under the
federal bankruptcy laws as now or hereafter in effect;

 

  (i) any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating at any given time in excess of US$150,000,000 which it shall
have become liable to pay under Title IV of ERISA; or notice of intent to
terminate a Material Plan under a “distress termination” within the meaning of
Section 4041(c) of ERISA shall be filed under Title IV of ERISA by any member of
the ERISA Group, any plan administrator or any combination of the foregoing; or
the PBGC shall institute proceedings under Title IV of ERISA to terminate, to
impose liability (other than for premiums under Section 4007 of ERISA) in
respect of, or to cause a trustee to be appointed to administer any Material
Plan; or a condition described in Section 4042(a) of ERISA or any successor
provision thereto shall exist by reason of which the PBGC would be entitled to
obtain a decree adjudicating that any Material Plan must be terminated; or there
shall occur a complete or partial withdrawal from, or a default, within the
meaning of Section 4219(c)(5) of ERISA, with respect to, one or more
Multiemployer Plans which could cause one or more members of the ERISA Group to
incur a current payment obligation in excess of US$100,000,000;

 

  (j) a judgment or order for the payment of money in excess of US$150,000,000
shall be rendered against the Company or any Subsidiary and such judgment or
order shall continue unsatisfied and unstayed for a period of 30 days; or

 

  (k) a Change in Control shall occur;

then, and in every such event, the Agent shall, at the request of the Required
Lenders, by notice to the Company take either or both of the following actions,
at the same or different times: (i) terminate forthwith the Commitments (if any)
and (ii) declare the Loans then outstanding to be forthwith due and payable in
whole or in part, whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued fees and
all other liabilities of the Company accrued under all Loan Documents, shall
become forthwith due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived by the
Company, anything contained herein to the contrary notwithstanding; and in any
event with respect to clause (g) or (h) above, the Commitments (if any) shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued fees and all other
liabilities of the Company accrued hereunder or under any other Loan Document,
shall automatically become due and payable, without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived by the
Company, anything contained herein to the contrary notwithstanding.

SECTION 6.02. Notice of Default. The Agent shall give notice to the Company
under Section 6.01(c) promptly upon being requested to do so by any Lender and
shall thereupon notify all the Lenders thereof.

 

34



--------------------------------------------------------------------------------

ARTICLE VII

THE AGENT

SECTION 7.01. Appointment and Authorization. Each Lender irrevocably appoints
and authorizes the Agent to take such action and to exercise such powers under
the Loan Documents as are delegated to the Agent by the terms hereof or thereof,
together with all such powers as are reasonably incidental thereto.

SECTION 7.02. Agent and Affiliates. JPMCB shall have the same rights and powers
under the Loan Documents as any other Lender and may exercise or refrain from
exercising the same as though it were not the Agent, and JPMCB and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Company or any Subsidiary or any other Affiliate of the
Company as if it were not the Agent hereunder, and without any duty to account
therefor to the Lenders.

SECTION 7.03. Action by Agent. The obligations of the Agent hereunder are only
those expressly set forth in the Loan Documents. Without limiting the generality
of the foregoing, (a) the Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Agent shall not have any duty to take any discretionary action or to
exercise any discretionary power, discretionary rights and powers expressly
contemplated by the Loan Documents that the Agent is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, or as the Agent shall believe in good
faith to be necessary, under the circumstances as provided in the Loan
Documents); provided that the Agent shall not be required to take any action
that, in its opinion, could expose the Agent to liability or be contrary to any
Loan Document or applicable law, and (c) except as expressly set forth in the
Loan Documents, the Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company or
any Subsidiary or any other Affiliate of the Company that is communicated to or
obtained by the Person serving as the Agent or any of its Affiliates in any
capacity.

SECTION 7.04. Consultation with Experts. The Agent may consult with legal
counsel (who may be counsel for the Company), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken by it in good faith in accordance with the advice of such
counsel, accountants or experts.

SECTION 7.05. Liability of Agent. Neither the Agent nor any of its Related
Parties shall be liable for any action taken or not taken by it in connection
herewith (a) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the Agent
shall believe in good faith to be necessary, under the circumstances as provided
in the Loan Documents) or (b) in the absence of its own gross negligence or
willful misconduct (such absence to be presumed unless otherwise determined by a
court of competent jurisdiction by a final and non-appealable judgment). Neither
the Agent nor any of its Related Parties shall be deemed to have knowledge of
any Default unless and until written notice thereof (stating that it is a
“notice of default”) is given to the Agent by the Company or any Lender, and
neither the Agent nor any of its Related Parties shall be responsible for or
have any duty to ascertain, inquire into or verify (i) any statement, warranty
or representation made in connection with any Loan Document or any borrowing
hereunder, or the contents of any certificate, report or other document
delivered thereunder or in connection therewith; (ii) the performance or
observance of any of the covenants or agreements of the Company or any Lender;
(iii) the satisfaction of any condition specified in Article IV, except receipt
of items required to be delivered to the Agent; or (iv) the sufficiency,
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other instrument or writing furnished in connection herewith. Without
limiting the foregoing, the Agent shall have no obligation to take any action
under Section 5.06. The Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person

 

35



--------------------------------------------------------------------------------

(whether or not such Person in fact meets the requirements set forth in the Loan
Documents for being the signatory, sender or authenticator thereof). The Agent
also shall be entitled to rely, and shall not incur any liability for relying,
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person (whether or not such Person in fact meets the
requirements set forth in the Loan Documents for being the signatory, sender or
authenticator thereof), and may act upon any such statement prior to receipt of
written confirmation thereof.

SECTION 7.06. Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent, any Arranger, any Syndication
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent, any Arranger, any Syndication Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
any action under this Agreement. Each Lender, by delivering its signature page
to this Agreement, or delivering its signature page to an Assignment and
Assumption, shall be deemed to have acknowledged receipt of, and consented to
and approved, each Loan Document and each other document required to be
delivered to, or be approved by or satisfactory to, the Agent or the Lenders on
the Effective Date.

SECTION 7.07. Successor Agent. The Agent may resign at any time by giving notice
thereof to the Lenders and the Company. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Agent. If no successor Agent
shall have been so appointed by the Required Lenders, and shall have accepted
such appointment, within 30 days after the retiring Agent gives notice of
resignation, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent, which shall be a commercial bank organized or licensed under
the laws of the United States of America or of any State thereof and having a
combined capital and surplus of at least US$500,000,000. Upon the acceptance of
its appointment as Agent hereunder by a successor Agent, such successor Agent
shall thereupon succeed to and become vested with all the rights and duties of
the retiring Agent, and the retiring Agent shall be discharged from its duties
and obligations hereunder. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Article and of Section 9.03 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was Agent.

SECTION 7.08. Arrangers and Syndication Agents. The Arrangers and Syndication
Agents shall, in their capacities as such, have no responsibilities, obligations
or liabilities under any Loan Document.

ARTICLE VIII

[Reserved]

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax, as
follows:

(i) in the case of the Company, to the Company at 3005 Highland Parkway, Suite
200, Downers Grove, Illinois 60515, Attention of Treasurer (Fax
No. 630-743-2671);

(ii) if to the Agent, to JPMorgan Chase Bank, N.A., Wholesale Loan Operations,
500 Stanton Christiana Road, NCC2 Floor 3, Newark, DE 19713, Attention of Pranay
Tyagi or

 

36



--------------------------------------------------------------------------------

Joseph Burke (Email: 12012443577@tls.ldsprod.com or Fax No.: (302) 634-8459),
with copies to JPMorgan Chase Bank, N.A., 383 Madison Avenue, Floor 24, New
York, New York 10179, Attention of Robert D. Bryant (Fax No.: (212) 270-5100);
and

(iii) in the case of any Lender, at its address or facsimile number set forth in
its Administrative Questionnaire.

Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient);
and notices delivered through electronic communications to the extent provided
in paragraph (b) of this Section shall be effective as provided in such
paragraph.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including email and Internet and
intranet websites) pursuant to procedures approved by the Agent; provided that
the foregoing shall not apply to notices under Article II to any Lender if such
Lender has notified the Agent that it is incapable of receiving notices under
such Article by electronic communication. Any notices or other communications to
the Agent or the Company may be delivered or furnished by electronic
communications pursuant to procedures approved by the recipient thereof prior
thereto; provided that approval of such procedures may be limited or rescinded
by any such Person by notice to each other such Person.

(c) Unless the Agent otherwise prescribes, notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgment from the intended recipient (such as the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment); provided that, if such notice, email or other communication is
not sent during the normal business hours of the recipient, such notice of
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient.

SECTION 9.02. No Waivers. No failure or delay by the Agent or any Lender in
exercising any right, power or privilege hereunder or under any other Loan
Document shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

SECTION 9.03. Expenses; Indemnification. (a) The Company shall pay (i) all
reasonable out-of-pocket expenses of the Agent and the Arrangers, including
reasonable fees and disbursements of counsel for the Agent and the Arrangers, in
connection with the syndication of the credit facility provided for herein, the
preparation and administration of the Loan Documents, any waiver or consent
under any Loan Document or any amendment hereof or thereof or any Default or
alleged Default under any Loan Document and (ii) if an Event of Default occurs,
all reasonable out-of-pocket expenses incurred by the Agent and each Lender,
including fees and disbursements of counsel, in connection with such Event of
Default and collection, bankruptcy, insolvency and other enforcement proceedings
resulting therefrom.

(b) The Company agrees to indemnify the Agent, each Arranger, each Lender and
the respective Related Parties of the foregoing (each an “Indemnitee”) and hold
each Indemnitee harmless from and against any and all liabilities, losses,
damages, costs and expenses of any kind, including, without limitation, the
reasonable fees and disbursements of counsel, which may be incurred by such
Indemnitee in connection with any investigative, administrative or judicial
proceeding (whether or not such Indemnitee or any other party to this Agreement
shall be designated a party thereto) brought or threatened relating to or

 

37



--------------------------------------------------------------------------------

arising out of any Loan Document, any actual or proposed use of proceeds of
Loans hereunder or the Wayne Acquisition; provided that no Indemnitee shall have
the right to be indemnified hereunder for any such losses, liabilities, claims,
damages or expenses to the extent incurred (i) as the result of any such
Indemnitee’s (or its Related Parties) gross negligence or willful misconduct, as
determined by the final judgment of a court of competent jurisdiction, or
(ii) by a Lender or its Related Parties in connection with a proceeding with any
other Lender or any Assignee or Participant that (x) arises in connection with
an assignment, participation or other transfer pursuant to Section 9.05,
(y) does not relate to any action taken or failed to be taken by the Company and
(z) does not relate to any right or obligation of the Company.

(c) To the extent permitted by applicable law, the Company shall not assert, or
permit any of its Affiliates or Related Parties to assert, and each hereby
waives, any claim against any Indemnitee for any damages arising from the use by
others of information or other materials obtained through telecommunications,
electronic or other information transmission systems (including the Internet),
except to the extent such damages arise from such Indemnitees’ gross negligence
or willful misconduct, as determined by a court of competent jurisdiction in a
final and nonappealable judgment (it being understood and agreed that the
foregoing does not constitute a waiver of any claim or other right with respect
to any breach by any Indemnitee of its obligations under Section 9.13). No party
hereto, or any of its Related Parties, shall have any liability, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, any Loan or the use of the proceeds thereof or
the Wayne Acquisition, and no party hereto shall assert, or permit any of its
Affiliates or Related Parties to assert, and each hereby waives, any such
liability (it being understood and agreed that nothing in this sentence shall
relieve the Company of its obligations under the preceding paragraphs of this
Section 9.03).

(d) To the extent that the Company fails to pay any amount required to be paid
by them under paragraph (a) or (b) of this Section to the Agent (or any
sub-agent thereof) or any Related Party of any of the foregoing (and without
limiting their obligation to do so), each Lender severally agrees to pay to the
agent (or any such sub-agent) or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Agent (or such sub-agent) or against any Related Party of any of the
foregoing acting for the Agent (or any such sub-agent) in connection with such
capacity. For purposes of this Section, a Lender’s “pro rata share” shall be
determined based upon its share of the sum of the total Loans and unused
Commitments.

SECTION 9.04. Amendments and Waivers. None of this Agreement, any other Loan
Document or any provision hereof or thereof may be waived, amended or modified
except, in the case of this Agreement, pursuant to an agreement or agreements in
writing entered into by the Company, the Agent and the Required Lenders and, in
the case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Agent and the Company with the consent of the
Required Lenders, provided that (a) any provision of this Agreement or any other
Loan Document may be amended by an agreement in writing entered into by the
Company and the Agent to cure any ambiguity, omission, defect or inconsistency
so long as, in each case, (i) such amendment does not adversely affect the
rights of any Lender or (ii) the Lenders shall have received at least five
Business Days’ prior written notice thereof and the Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment and (b) no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or reduce the rate of interest thereon or
reduce any fees payable hereunder without the written consent of each Lender
affected thereby, (iii) postpone the scheduled maturity date of any Loan, or any
date for the payment of any interest or fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.16(b) or 2.16(c) in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender or (v) change any of the provisions of this Section or
the

 

38



--------------------------------------------------------------------------------

percentage set forth in the definition of the term “Required Lenders” or any
other provision of this Agreement specifying the number or percentage of Lenders
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender; provided further that no such agreement shall amend, modify, extend
or otherwise affect the rights or obligations of the Agent without the prior
written consent of the Agent. Notwithstanding the foregoing, no consent with
respect to any amendment, waiver or other modification of this Agreement or any
other Loan Document shall be required of any Lender that receives payment in
full of the principal of and interest accrued on each Loan made by, and all
other amounts owing to, such Lender or accrued for the account of such Lender
under this Agreement and the other Loan Documents at the time such amendment,
waiver or other modification becomes effective and whose Commitments terminate
by the terms and upon the effectiveness of such amendment, waiver or other
modification.

SECTION 9.05. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that (i) the Company may not assign or
otherwise transfer any of its rights under this Agreement without the prior
written consent of all Lenders (and any attempted assignment or transfer by the
Company without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants (to the
extent provided in this Section), the Arrangers, the Syndication Agents and, to
the extent expressly contemplated hereby, the Related Parties of any of the
Agent, the Arrangers, the Syndication Agents and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Any Lender may at any time grant to one or more Eligible Assignees (each a
“Participant”) participating interests in its Commitment or any or all of its
Loans; provided that without the prior written consent of the Agent and the
Company, no such grant of any participating interest may be made by any Lender
prior to the date that the Lenders shall have made the Loans to the Company
pursuant to Section 2.01. In the event of any such grant by a Lender of a
participating interest to a Participant, whether or not upon notice to the
Company and the Agent, such Lender shall remain solely responsible for the
performance of its obligations hereunder, which obligations shall remain
unchanged, and the Company and the Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which any Lender may
grant such a participating interest shall provide that such Lender shall retain
the sole right and responsibility to enforce the obligations of the Company
hereunder, including, without limitation, the right to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
participation agreement may provide that such Lender will not agree to any
modification, amendment or waiver of this Agreement described in clause (b) of
the first proviso to Section 9.04 without the consent of the Participant. The
Company agrees that each Participant shall, to the extent provided in its
participation agreement, be entitled to the benefits of Sections 2.13, 2.14 and
2.15 with respect to its participating interest (subject to the requirements and
limitations therein, including the requirements under Section 2.15(f) (it being
understood that the documentation required under Section 2.15(f) shall be
delivered to the granting Lender)) to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (c) of this
Section; provided that such Participant agrees to be subject to the provisions
of Sections 2.16 and 2.17 as if it were an assignee under paragraph (b) of this
Section. Each Lender that sells a participation agrees, at the Company’s request
and expense, to use reasonable efforts to cooperate with the Company to
effectuate the provisions of Section 2.17(b) with respect to any Participant. An
assignment or other transfer which is not permitted by paragraph (c) or
(d) below shall be given effect for purposes of this Agreement only to the
extent of a participating interest granted in accordance with this
paragraph (b). Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Company, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under any Loan Document (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Loans, Commitments or
other obligations under this any Loan Document)

 

39



--------------------------------------------------------------------------------

to any Person except to the extent that such disclosure is necessary to
establish that such Loans, Commitments or other obligations are in registered
form under Section 5f.103-1(c) of the US Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Agent (in its capacity as the Agent) shall have no responsibility for
maintaining a Participant Register.

(c) (i) Subject to the conditions set forth in paragraph (c)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld, conditioned or delayed) of
(A) the Company; provided that no consent of the Company shall be required for
assignments to an Affiliate of such Lender, any other Lender, an Approved Fund
or, if an Event of Default has occurred and is continuing, any Eligible Assignee
and (B) the Agent; provided that no consent of the Agent shall be required for
assignments to a Lender, an Affiliate of a Lender or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Agent) shall not be less than $5,000,000 unless each of the Company and the
Agent otherwise consents; provided that no such consent of the Company shall be
required if an Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500; provided that only one such processing and recordation fee shall be
payable in the event of simultaneous assignments from any Lender or its Approved
Funds to one or more other Approved Funds of such Lender;

(D) the assignee, if it shall not be a Lender, shall deliver to the Agent an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain MNPI) will
be made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable law, including Federal, State
and foreign securities laws; and

(E) if the Assignee is not incorporated under the laws of the United States of
America or a State thereof, it shall deliver to the Company and the Agent
certification as to exemption from deduction or withholding of any United States
federal income taxes in accordance with Section 2.15.

(iii) Subject to the satisfaction of all requirements of this Section, including
the acceptance and recording thereof pursuant to paragraph (c)(iv) of this
Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder

 

40



--------------------------------------------------------------------------------

shall, to the extent of the interest assigned by such Assignment and Assumption,
be released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 2.13, 2.14 and
2.15 (in each case, with respect to facts and circumstances occurring on or
prior to the effective date of such assignment) and of Section 9.03).

(iv) The Agent, acting solely for this purpose as a non-fiduciary agent of the
Company, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it that records of the names and addresses of the
Lenders, and the Commitment of, and principal amount (and stated interest) of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Company, the Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Company and, as
to entries pertaining to it or any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(v) Upon receipt by the Agent of an Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder) and the
processing and recordation fee referred to in this Section, the Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register; provided that the Agent shall not be required to accept
such Assignment and Assumption or so record the information contained therein if
the Agent reasonably believes that such Assignment and Assumption lacks any
written consent required by this Section or is otherwise not in proper form, it
being acknowledged that the Agent shall have no duty or obligation (and shall
incur no liability) with respect to obtaining (or confirming the receipt) of any
such written consent or with respect to the form of (or any defect in) such
Assignment and Assumption, any such duty and obligation being solely with the
assigning Lender and the assignee. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph, and following such recording, unless otherwise determined by the
Agent (such determination to be made in the sole discretion of the Agent, which
determination may be conditioned on the consent of the assigning Lender and the
assignee), shall be effective notwithstanding any defect in the Assignment and
Assumption relating thereto. Each assigning Lender and the assignee, by its
execution and delivery of an Assignment and Assumption, shall be deemed to have
represented to the Agent that all written consents required by this Section with
respect thereto (other than the consent of the Agent) have been obtained and
that such Assignment and Assumption is otherwise duly completed and in proper
form, and each assignee, by its execution and delivery of an Assignment and
Assumption, shall be deemed to have represented to the assigning Lender and the
Agent that such assignee is an Eligible Assignee and that it shall have complied
with the requirements of clause (E) of paragraph (c)(ii) of this Section.

(d) Any Lender may at any time pledge or assign all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank or any central
bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment shall release the
transferor Lender from its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

(e) Notwithstanding anything else in this Agreement to the contrary, no Eligible
Assignee, Participant or other transferee of any Lender’s rights shall be
entitled to receive any greater payment under Section 2.13 or 2.15 than such
Lender would have been entitled to receive with respect to the rights
transferred, unless (i) such entitlement to receive a greater payment results
from a Change in Law that occurs after the applicable participation was
acquired, (ii) such transfer is made with the Company’s prior written consent or
(iii) by reason of the provisions of Section 2.17 requiring such Lender to
designate a different Lending Office under certain circumstances.

 

41



--------------------------------------------------------------------------------

SECTION 9.06. Collateral. Each of the Lenders represents to the Agent and each
of the other Lenders that it in good faith is not relying upon any “margin
stock” (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.

SECTION 9.07. Governing Law; Submission to Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.

(b) Each of the Company, the Lenders and the Agent hereby irrevocably and
unconditionally submits, for itself and its property, to the jurisdiction of the
United States District Court for the Southern District of New York and of the
Supreme Court of the State of New York sitting in New York County, or any
appellate court from any thereof, for purposes of all legal proceedings arising
out of or relating to this Agreement, any other Loan Document or the
transactions contemplated hereby or thereby, or for recognition or enforcement
of any judgment, and each of the Company, the Lenders and the Agent hereby
irrevocably and unconditionally agrees that all claims in respect of any such
proceeding arising out of or relating to this Agreement or the other Loan
Documents brought by it or any of its Affiliates shall be brought, and shall be
heard and determined, exclusively in such New York State court or, to the extent
permitted by law, in such Federal court. Each of the Company, the Lenders and
the Agent agrees that a final judgment in any such proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

(c) Each of the Company, the Lenders and the Agent hereby irrevocably and
unconditionally waives, to the fullest extent permitted by law, any objection
which it may now or hereafter have to the laying of the venue of any such
proceeding brought in a court referred to in paragraph (b) above and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum.

(d) Each of the Company, the Lenders and the Agent hereby irrevocably consents
to service of process in the manner provided for notices in Section 9.01(a).
Nothing in this Agreement or any other Loan Document will affect the right of
any party to this Agreement to serve process in any other manner permitted by
law.

SECTION 9.08. Counterparts; Integration; Effectiveness. This Agreement may be
signed in any number of counterparts (and by different parties hereto on
different counterparts), each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic image scan transmission shall be as effective as
delivery of a manually executed counterpart of this Agreement. This Agreement
and the other Loan Documents constitute the entire agreement and understanding
among the parties hereto relating to the subject matter hereof and supersede any
and all prior agreements and understandings, oral or written, relating to the
subject matter hereof, including the commitments of the Lenders and, if
applicable, their Affiliates under the commitment letter entered into in
connection with the credit facility established hereby and any commitment
advices submitted by them (but do not supersede any other provisions of such
commitment letter or any fee letter referred to therein that do not by the terms
of such documents terminate upon the effectiveness of this Agreement, all of
which provisions shall remain in full force and effect). This Agreement shall
become effective on the date on which the Agent has received counterparts hereof
signed by each of the parties hereto (or, in the case of any party as to which
an executed counterpart shall not have been received, written confirmation from
such party in form satisfactory to the Agent of the execution of a counterpart
hereof by such party); provided that the effectiveness of this Agreement is
subject to the satisfaction or waiver of the conditions set forth in
Section 4.01. The provisions of Sections 2.13, 2.14, 2.15 and 9.03 and Articles
VII and VIII shall survive the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the
Commitments or the termination of this Agreement or any provision hereof.

 

42



--------------------------------------------------------------------------------

SECTION 9.09. WAIVER OF JURY TRIAL. EACH OF THE COMPANY, THE AGENT AND THE
LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH OF THE COMPANY, THE
AGENT AND THE LENDERS (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY HERETO WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.10. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b) The obligations of the Company in respect of any sum due to any party hereto
or any holder of the obligations owing hereunder (the “Applicable Creditor”)
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than the currency in which such sum is stated to be due hereunder (the
“Agreement Currency”), be discharged only to the extent that, on the Business
Day following receipt by the Applicable Creditor of any sum adjudged to be so
due in the Judgment Currency, the Applicable Creditor may in accordance with
normal banking procedures in the relevant jurisdiction purchase the Agreement
Currency with the Judgment Currency; if the amount of the Agreement Currency
which may be so purchased is less than the sum originally due to the Applicable
Creditor in the Agreement Currency, the Company agrees, as a separate obligation
and notwithstanding any such judgment, to indemnify the Applicable Creditor
against such loss. The obligations of the Company contained in this Section 9.10
shall survive the termination of this Agreement and the payment of all other
amounts owing hereunder.

SECTION 9.11. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.12. USA Patriot Act. Each Lender hereby notifies the Company that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Company, which information
includes the name and address of the Company and other information that will
allow such Lender to identify the Company in accordance with the requirements of
the USA Patriot Act.

SECTION 9.13. Confidentiality. Each of the Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal

 

43



--------------------------------------------------------------------------------

counsel and other advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
provided that as promptly as practicable after receipt thereof the Agent or such
Lender shall notify the Company of the receipt of such subpoena or other legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or the enforcement of rights hereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Obligations, (g) with the consent of the
Company or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section, (ii) becomes available to
the Agent or any Lender on a nonconfidential basis from a source other than the
Company or (iii) is independently developed by the Agent or any Lender without
reference to the Information. For the purposes of this Section, “Information”
means all information received from the Company relating to the Company or its
business, other than (i) any such information that is available to the Agent or
any Lender on a nonconfidential basis prior to disclosure by the Company and
(ii) information as to the existence and purpose of this Agreement, the nature
and amount of the credit facilities established hereby and the titles and roles
of JPMCB and the Arrangers routinely provided by arrangers to data service
providers, including league table providers, that serve the lending industry.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 9.14. No Fiduciary Relationship. The Company agrees that in connection
with all aspects of the transactions contemplated hereby and any communications
in connection therewith, the Company, its Subsidiaries and its Affiliates, on
the one hand, and the Agent, the Syndication Agents, the Lenders and their
Affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any fiduciary duty on the part of the
Agent, the Syndication Agents, the Lenders or their Affiliates, and no such duty
will be deemed to have arisen in connection with any such transactions or
communications. The Company understands that the Lenders and their Affiliates
may have economic interests that conflict with those of the Company.

SECTION 9.15. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.16. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.17. Non-Public Information. (a) Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by the
Company or the Agent pursuant to or in connection with, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain MNPI. Each Lender represents to the Company and the Agent that (i) it
has developed compliance procedures regarding the use of MNPI and that it will
handle MNPI in accordance with such procedures and applicable law, including
Federal, state and foreign securities laws, and (ii) it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain MNPI in accordance with its compliance procedures and applicable
law, including Federal, state and foreign securities laws.

(b) The Company and each Lender acknowledge that, if information furnished by
the Company pursuant to or in connection with this Agreement is being
distributed by the Agent through

 

44



--------------------------------------------------------------------------------

IntraLinks/IntraAgency, SyndTrak or another website or other information
platform (the “Platform”), (i) the Agent may post any information that the
Company has indicated as containing MNPI solely on that portion of the Platform
as is designated for Private Side Lender Representatives and (ii) if the Company
has not indicated whether any information furnished by it pursuant to or in
connection with this Agreement contains MNPI, the Agent reserves the right to
post such information solely on that portion of the Platform as is designated
for Private Side Lender Representatives. The Company agrees to specify whether
any information furnished by it to the Agent pursuant to, or in connection with,
this Agreement contains MNPI, and the Agent shall be entitled to rely on any
such specification by the Company without liability or responsibility for the
independent verification thereof.

SECTION 9.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

i. a reduction in full or in part or cancellation of any such liability;

ii. a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

iii. the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

45



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

DOVER CORPORATION,         by  

/s/ James Moran

  Name: James M. Moran   Title: Vice President and Treasurer

[Signature Page to Dover Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., in its individual capacity and as Agent,         by  

/s/ Robert D. Bryant

  Name: Robert D. Bryant   Title: Executive Director

[Signature Page to Dover Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT DATED AS OF SEPTEMBER 16, 2016,

OF DOVER CORPORATION

 

Name of Institution: Bank of America, N.A.   by  

/s/ Lindsay Kim

    Name: Lindsay Kim     Title: Vice President

[Signature Page to Dover Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT DATED AS OF SEPTEMBER 16, 2016,

OF DOVER CORPORATION

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION   by  

/s/ Mark H. Halldorson

    Name: Mark H. Halldorson     Title: Director

[Signature Page to Dover Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT DATED AS OF SEPTEMBER 16, 2016,

OF DOVER CORPORATION

 

 

 

ING Bank, a Branch of ING-DiBa AG:   by  

/s/ Sascha Weyrich

    Name: Sascha Weyrich     Title: Vice President   by  

/s/ Dr. Mariusz Lyp

    Name: Dr. Mariusz Lyp     Title: Vice President

[Signature Page to Dover Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT DATED AS OF SEPTEMBER 16, 2016,

OF DOVER CORPORATION

 

Name of Institution: The Bank of Nova Scotia   by  

/s/ Michelle C. Phillips

    Name: Michelle C. Phillips     Title: Execution Head & Director

[Signature Page to Dover Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT DATED AS OF SEPTEMBER 16, 2016,

OF DOVER CORPORATION

 

Name of Institution: U.S. BANK NATIONAL ASSOCIATION   by  

/s/ Mary Ann Hawley

    Name: Mary Ann Hawley     Title: Vice President

[Signature Page to Dover Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT DATED AS OF SEPTEMBER 16, 2016,

OF DOVER CORPORATION

 

Name of Institution: Citibank, N.A.   by  

/s/ Susan Manuelle

    Name: Susan Manuelle     Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT DATED AS OF SEPTEMBER 16, 2016,

OF DOVER CORPORATION

 

 

DEUTSCHE BANK AG NEW YORK BRANCH   by  

/s/ Ming K. Chu

    Name: Ming K. Chu     Title: Vice President   by  

/s/ Virginia Cosenza

    Name: Virginia Cosenza     Title: Vice President

[Signature Page to Dover Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT DATED AS OF SEPTEMBER 16, 2016,

OF DOVER CORPORATION

 

 

Name of Institution: GOLDMAN SACHS BANK USA   by  

/s/ Ryan Durkin

    Name: Ryan Durkin     Title: Authorized Signatory

[Signature Page to Dover Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT DATED AS OF SEPTEMBER 16, 2016,

OF DOVER CORPORATION

 

 

Name of Institution: HSBC Bank USA, N.A.   by  

/s/ Fik Durmus

    Name: Fik Durmus     Title: Senior Vice President

For any Lender requiring a second signature block:

  by  

 

   

Name:

   

Title:

[Signature Page to Dover Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT DATED AS OF SEPTEMBER 16, 2016,

OF DOVER CORPORATION

 

Name of Institution: Mizuho Bank (USA)   by  

/s/ Donna DeMagistris

    Name: Donna DeMagistris     Title: Director

[Signature Page to Dover Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT DATED AS OF SEPTEMBER 16, 2016,

OF DOVER CORPORATION

 

Name of Institution: The Northern Trust Company   by  

/s/ Molly Drennan

    Name: Molly Drennan     Title: Senior Vice President

[Signature Page to Dover Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT DATED AS OF SEPTEMBER 16, 2016,

OF DOVER CORPORATION

 

Name of Institution: Skandinaviska Enskilda Banken AB (publ)   by  

/s/ Penny Neville-Park

    Name: Penny Neville-Park     Title: Authorized signatory   by  

/s/ Duncan Nash

    Name: Duncan Nash     Title: Authorized signatory

[Signature Page to Dover Credit Agreement]